Citation Nr: 0403714	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  99-03 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance of another person or on 
account of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from March 1949 to March 
1953.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated in July 1997 and 
October 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California which denied 
entitlement to special monthly compensation based upon the 
need for regular aid and attendance of another person or on 
account of being housebound.   

This matter was remanded to the RO in March 2001 for 
additional development.  

The Board notes that the issue of entitlement to an effective 
date earlier than August 23, 1984 for the award of a 100 
percent evaluation for the service-connected perirectal 
abscess, fistula in ano, and entervesical fistula had been 
timely appealed by the veteran and was also before the Board 
for appellate review.  However, in a September 2002 rating 
decision, the RO assigned an effective date of November 29, 
1962 to the award of the 100 percent rating for this service-
connected disability.  This is a complete grant of benefits 
sought on appeal, since the veteran was arguing that the 
effective date for the award of the 100 percent evaluation 
should be from his time of discharge or 1964.  Thus, this 
issue is no longer before the Board for appellate review.     


FINDING OF FACT

The veteran's service-connected disabilities render him 
incapable of attending to the wants of nature on a regular 
basis.     


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person are met.  38 U.S.C.A. § 1114(l) (West Supp. 
2003); 38 C.F.R. §§ 3.350(b)(3)(i), 3.352(a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Pertinent Law and Regulations

Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2003). 

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was not required that all of the of enumerated 
factors in the provisions of 38 C.F.R. § 3.352(a) be found to 
exist to establish eligibility for aid and attendance and 
that such eligibility required at least one of the enumerated 
factors be present.  The Court added that the particular 
personal function which the veteran was unable to perform 
should be considered in connection with his or her condition 
as a whole and that it was only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent, without resort to individual unemployability, 
and, in addition: (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service- connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his or her service-connected disabilities to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. 
§ 3.350 (i) (2003).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

The Board remanded this case in March 2001, in part, to 
afford the veteran an examination to determine whether his 
service-connected disabilities met the criteria for an award 
of special monthly compensation based on the need for regular 
aid and attendance.  The veteran was afforded an examination 
in October 2001.  Although the examiner did not explicitly 
answer the questions asked in the Board's remand; the Board 
finds that the penumbras of the examination report support 
the award of special monthly compensation based on the need 
for aid and attendance.  

Service connection is in effect for perirectal abscess, 
fistula in ano, and entervesical fistula, evaluated as 100 
percent disabling; genitourinary disability, variously 
diagnosed as urinary tract infection, pyelonephritis, and 
prostatitis, evaluated as 20 percent disabling; and papilloma 
of the bladder, evaluated as noncompensable.  He is also in 
receipt of special monthly compensation based on loss of use 
of a creative organ.

On the October 2001 examination it was noted that the veteran 
wore pads at night in case of nocturnal diarrhea.  When his 
diarrhea was severe, his incontinence was much worse and he 
soiled both bathrooms and his bedroom.  It was noted that the 
veteran ruined carpets in his house, which he had to replace 
with linoleum due to his anal incontinence.  The veteran was 
unable to clean up his residence after severe bouts of 
diarrhea with soilage of the floor, toilet, and bedding.  

The veteran's incontinence has been attributed to his service 
connected perirectal abscess, fistula in ano, and 
entervesical fistula.  The examiner's report suggests that 
the veteran is unable to attend to the wants of nature on a 
regular basis.  Accordingly, the Board finds that one of the 
factors for aid and attendance are present.  Therefore, the 
evidence supports the grant of especial monthly compensation 
based on the need for regular aid and attendance.

Special monthly compensation based on the need for regular 
aid and attendance is a greater benefit than special monthly 
compensation on account of being housebound.  38 U.S.C.A. 
§ 1114(l),(s) (West Supp. 2003).  Therefore the issue of 
entitlement to special monthly compensation on account of 
being housebound is moot.


ORDER

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person is 
granted.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



